Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fail to disclose the combination of all the limitations recited in the claim 1 of a method for manufacturing a semiconductor device, including: bonding one connector member to a third part of the leadframe, forming a sealing member to cover a bonding part of the connector member with the third part, and leave a portion of the connector member and a portion of the leadframe exposed; and separating a first conductive part of the connector member and a second conductive part of the connector member by removing at least a section of the portion of the connector member exposed outside the sealing member, the first conductive part being bonded to the first terminal and the second part, the second conductive part being bonded to the second terminal and the third part.  Therefore, the overall structure of the method for manufacturing a semiconductor device is neither anticipated nor rendered obvious over the prior art of record.  Claims 2-6 are dependent upon independent claim 1, and is therefore allowed.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712.  The examiner can normally be reached on M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894